Citation Nr: 1333192	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  10-13 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for left ear hearing loss.  

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to April 1962.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran also filed a July 2009 claim for service connection of tinnitus, which the RO denied in a July 2010 rating decision.  He initiated a timely appeal for this issue; however, the Veteran withdrew the issue of service connection for tinnitus from the current appeal in a March 2011 statement.  38 C.F.R. § 20.204.  

In December 2012, subsequent to the RO's December 2012 supplemental statement of the case, the Veteran submitted an additional lay statement in support of his claim, and private treatment records.  The Veteran's representative submitted a waiver of this statement and the private treatment records, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.  The Veteran's statement included a request for a hearing before a member of the Board.  The Veteran withdrew that request in a September 2013 statement.  38 C.F.R. § 20.704(e).

In deciding this appeal, the Board has reviewed the Veteran's electronic ("Virtual VA") file, in addition to his physical claims file.  Virtual VA is a highly secured electronic repository used to store and review every document involved in the claims process.  VA also is in the process of transitioning to an even newer electronic medium, the Veterans Benefits Management System (VBMS).  In this case, there are no additional treatment records among the Veteran's paperless records in the Virtual VA system or VBMS.

The issues of service connection for left and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO claims for service connection of hearing loss in each ear in an unappealed November 2005 rating decision.  

2.  The evidence received since the November 2005 rating decision as to right ear and left ear hearing loss is new in that it is neither cumulative nor repetitive of facts previously considered, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for left ear hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R.§§ 3.156, 3.159, 3.385, 20.1103 (2013).  

2.  New and material evidence has been received to reopen the claim of service connection for right ear hearing loss.  38 U.S.C.A.§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R.§§ 3.156, 3.159, 3.385, 20.1103 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.§§ 5103, 5103A; 38 C.F.R.§§ 3.156(a), 3.159, 3.326(a).  The VCAA provides that VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's January 2008 claim and prior to the adjudication of that claim in August 2008, the RO mailed the Veteran a letter in March 2008 advising him of the need for new and material evidence in previously denied claims.  The letter also provided the Veteran with appropriate notice with respect to the specific bases of the November 2005 denial of service connection for hearing loss in each ear.  This March 2008 notice satisfied VA's duty to notify the Veteran.  

The VCAA further creates a duty to assist Veterans with the procurement of service and other relevant records.  38 U.S.C.A.§ 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records with the file.  The Veteran has submitted, and the RO has associated with the claims file, his private audiological treatment records and Social Security Administration records.  The Veteran has not identified any VA treatment records for the RO to obtain.  Thus the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

38 U.S.C.A §5103A(d) finally includes a duty to provide the claimant with a VA examination when such medical information is necessary to make a decision on the claim.  However, in this absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion.  Paralyzed Veterans of America.  v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342-1343 (Fed. Cir. 2003).  Although VA is not required to provide a medical examination in a new and material evidence case unless it is first determines that the claim is reopened, the RO afforded the Veteran with a January 2011 VA audiological examination in connection with his July 2009 claim for service connection of tinnitus.  As the Board reopens the claims of service connection for hearing loss in each ear, further discussion as to the VA's duty to assist with an adequate examination is not required.  

II. New and Material Evidence

The Veteran seeks service connection for hearing loss in each ear.  The RO denied the Veteran's June 2005 claims for service connection for right and left ear hearing loss in a November 2005 rating decision.  The Veteran did not perfect an appeal of that decision and it became final.  38 U.S.C.A. § 7105(d)(3), 38 C.F.R. § 19.32.  

The Veteran's representative has argued that the Veteran perfected his appeal stemming from the original June 2005 claim and November 2005 rating decision with a July 2007 email.  The Board may address questions pertaining to its jurisdictional authority to review a particular case, including whether substantive appeals are adequate and timely.  38 C.F.R. § 20.101(d).  The Court of Appeals for Veterans' Claims has consistently held that 38 U.S.C.A. § 7105(d)(3) (giving Veterans 60 days to respond to a statement of the case with a substantive appeal) is not a jurisdictional statute, that VA may waive its objection to an untimely substantive appeal, and that the Board may properly adjudicate a matter when there has been such a waiver.  Percy v. Shinseki, 23Vet. App. 37, 42 (2009).  Here, however, there has been no such waiver.  The RO recipient of that July 2007 email immediately responded directly to the Veteran with instructions to submit a timely VA Form 9.  The RO similarly treated the non-timely January 2008 VA Form 9 as a claim to reopen the previously denied claims of service connection for hearing loss in each ear; and in a February 2008 letter again immediately informed the Veteran of the expiration of the appellate period in August 2007, and their treatment of the January 2008 VA Form 9 as a claim to reopen.  The RO made the Veteran well aware of the need for a substantive appeal, and never mislead the Veteran as to the status of the appeal on the original June 2005 claim.  The RO also properly informed the Veteran of the need for new and material evidence in response to his January 2008 claim to reopen the issues of service connection for hearing loss in each ear.  

As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  In this case, the Veteran has submitted new and material evidence sufficient to reopen the claims of service connection for hearing loss in each ear.  

The RO declined to reopen the previously denied claims in the August 2008 rating decision on appeal.  The Board is under a statutory obligation to conduct a de novo review of the new and material evidence issue.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (holding that the language in 38 U.S.C.A. § 7104(a) directing that the Board shall consider "all questions in a matter" on appeal includes the question of the Board's jurisdiction, even if the RO should have decided the matter differently and the RO's determination is not challenged by the claimant).  Therefore, the Board must consider the question of whether new and material evidence has been received.  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination on whether the submitted evidence meets the definition of new and material evidence, the Board takes cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying the concepts derived from the VCAA.  Id. at 118.  Moreover, the Veteran need not present evidence as to each previously unproven element of a claim.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when he has provided new and material evidence as to another missing element).  

At the time of the November 2005 rating decision denying service connection for hearing loss in each ear, the evidence of record consisted of service treatment records, the May 2004 private treatment records from the Health Partners Medical Group, the October 2005 VA examination report, and the Veteran's lay statements attesting to in-service exposure to hazardous noise from jet engines working on the flight line.  In the November 2005 decision, the RO noted the lack of current diagnosis of right ear hearing loss for VA purposes at that October 2005 VA examination, and denied the claim.  The RO also noted the negative nexus opinion in that October 2005 VA examination report, and denied service connection for left ear hearing loss.  

During the appellate period stemming from the November 2005 rating decision, the Veteran submitted additional lay statements attesting to in-service exposure to hazardous noise from jet engines working on the flight line, and additional private treatment records from Miracle Ear.  New evidence filed prior to the expiration of the appeal period, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The Veteran filed these additional lay statements and private treatment records from Miracle Ear in November 2006, during the appellate period stemming from the November 2005 Decision, and therefore this evidence relates back to the June 2005 claim.  The RO also evaluated that evidence in connection with the June 2005 claim in a June 2007 statement of the case, and the appellate period ended 60 days following that statement of the case in August 2007.  38 C.F.R. § 19.32  

Subsequent to August 2007, the Veteran submitted further lay statements attesting to in-service exposure to hazardous noise from jet engines working on the flight line, and attended the January 2011 VA audiological examination.  As listed above, the Veteran responded to the RO's December 2012 supplemental statement of the case with an additional lay statement in support of his claim, and private treatment records from Dr. J. G. of the Waterford Hearing Center.  While the RO received this additional evidence in December 2012, both were dated September 2012.  


Left Ear

The evidence submitted subsequent to the November 2005 rating decision is chronologically new, in that it was not previously of record.  The newly submitted evidence is also material as to the issue of service connection for left ear hearing loss.  As noted above, the November 2005 rating decision denied the original June 2005 claim without medical evidence as to the nexus between the Veteran's service and his current left ear hearing loss.  The evidence received subsequent to the end of the appellate period stemming from the June 2005 claim in August 2007 includes the Veteran's September 2012 lay statement attesting to in-service exposure to hazardous noise without hearing protection.  This new assertion addresses the element of a nexus between the in-service noise exposure and current hearing loss.  

New and material evidence must relate to an unestablished fact necessary to substantiate the claim, and here that unestablished fact is the nexus element.  38 C.F.R. § 3.156(a).  In determining whether the evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 (1992).  Thus, the Veteran has presented credible new evidence addressing a nexus between his service and his left ear hearing loss due to the lack of in-service hearing protection.  Accordingly, the Board finds that the claim for service connection of left ear hearing loss is reopened.  

Accordingly, the Board finds that the claim for service connection for left ear hearing loss is reopened.

Right Ear

The evidence submitted subsequent to the November 2005 rating decision is chronologically new, in that it was not previously of record.  The newly submitted evidence is also material as to the issue of service connection for right ear hearing loss.  As noted above, the claim was initially denied without diagnosis of right ear hearing loss for VA purposes at the October 2005 VA examination.  The evidence received subsequent to the November 2005 rating decision includes the January 2011 VA examination report reflecting a diagnosis for right ear hearing loss under 38 C.F.R. § 3.385.  

As noted above, new and material evidence need not be received as to each previously unproven element of a claim.  Shade, 24 Vet. App. at 120.  The Veteran has presented evidence that speaks directly to the element of a current diagnosis.  The January 2011 VA examination report includes new diagnosis of right ear hearing loss for VA purposes with speech recognition scores below 94 percent.  38 C.F.R. § 3.385.  Thus, although the Veteran has not presented new evidence proving a nexus between his service and his right ear hearing loss, the evidence raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that the claim for service connection for right ear hearing loss is reopened.


ORDER

New and material evidence having been submitted, the claim for service connection for left ear hearing loss is reopened.  To this extent and to this extent only, the appeal is granted.  

New and material evidence having been submitted, the claim for service connection for right ear hearing loss is reopened.  To this extent and to this extent only, the appeal is granted.  


REMAND

Once new and material evidence has been presented as to an unestablished fact from the previously denied claim, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted.  Shade, 24 Vet. App at 121.  As explained above, VA has a duty to provide the claimant with a VA examination when such medical information is necessary to make a decision on the claim.  This Veteran attended audiological examinations in October 2005 and January 2011.  

The January 2011 VA examiner diagnosed right ear hearing loss for VA purposes as defined at 38 C.F.R. § 3.385 with a 92 percent speech recognition score.  The Veteran also had a VA examination in October 2005, showing no diagnosis for right ear hearing loss for VA purposes.  Both examiners offered a negative nexus opinion based on normal hearing at the March 1962 separation examination.  

The Veteran has reported that he served on the flight line in the United States Air Force as an Air Policeman.  His DD 214 shows that his Military Occupational Specialty in service was that of an Air Policeman, thus it is accepted that he was exposed to loud noise in service.  The Veteran feels that this in-service acoustic trauma has caused his current hearing loss.  

The Board also notes that the Veteran's service treatment records show normal right ear hearing at entrance into service on a September 1958 audiogram.  However, later the March 1962 separation audiological testing shows that the Veteran's right ear hearing had dropped by 10 decibels at 2000 HZ and by 20 decibels at 4000 HZ while in service.  Neither the October 2005 nor the January 2011 examiner noted the Veteran's September 1958 entrance audiological testing, or discussed this threshold shift.  (Note: Prior to November 01, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 01, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.)  

The September 1958 entrance audiogram appears shows 25 decibels of left ear hearing loss at 1000 Hz.  The Court has indicated that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Under Hensley, this September 1958 entrance audiological testing verifies some degree of left ear hearing loss at entrance into service.  The October 2005 and January 2011 VA examiners further failed to discuss this fact, or the possibility of service connection for left ear hearing loss based on in-service aggravation of a pre-service condition.  The comparison of the September 1958 entrance audiogram and a September 1959 interim audiogram further shows a 10 decibel threshold shift at 2000 HZ and 3000 Hz.  Finally, the comparison of the September 1958 entrance audiogram and March 1962 separation audiogram shows a 10 decibel shift at 4000 HZ.  

Neither the October 2005 nor the January 2011 VA examiners offered an opinion on whether the Veteran's pre-existing left ear hearing loss was aggravated by service, or if the September 1958 and March 1962 audiograms show an in-service increase in left ear hearing loss.  Also, neither the October 2005 nor the January 2011 opinions included a discussion of the possible effect of the Veteran's in-service exposure to acoustic trauma working on the flight line, or the threshold shift in right ear hearing between the September 1958 entrance and March 1962 separation examinations.  If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  Further, once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore neither examination is adequate, and the Board must remand the issue of service connection for hearing loss in each ear for a new VA examination to ascertain the etiology of the Veteran's currently diagnosed hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

a. For the right ear, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed right ear hearing loss had its onset during active service or is related to any inservice disease, event, or injury, including exposure to jet engine noise on the flight line as an Air Policeman.  In doing so, the examiner should discuss the significance, if any, of the threshold shift in right ear hearing at 2000 HZ and 4000 HZ between the September 1958 entrance audiological testing showing normal hearing and the March 1962 separation audiological testing.  

b. For the left ear, the examiner should provide an opinion on whether the Veteran's left ear hearing was at least as likely as not (50 percent or greater probability) aggravated by active service.  The examiner must address whether there is an increase in disability during such service, and if there is, if the increase in disability is due to the natural progress of the disease.  

The examiner must address the Veteran's exposure to jet engine noise on the flight line as an Air Policeman and the audiological findings in the Veteran's STRs, including the threshold shift in left ear hearing at 2000 HZ and 3000 HZ between the September 1958 entrance audiological testing and the September 1959 interim audiological testing.  

2. Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  

3. Finally, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


